Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 2/19/21, have been entered in the above-identified application.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5 and 19-28 in the reply filed on 2/19/21 is acknowledged.
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/514,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of building a layered card of instant claims 1-3 and 19-23, would have been obvious over the method of claims 14-20 of copending Application No. 16/514,342. Specifically, the materials/compositions of assembly (e.g., materials layer, thermoset adhesive layers, thermobond adhesive layers, text, graphic, images, RFID chip, tagents) and processes (e.g., laminating, printing, magnetic field, embedding) of the method of building a layered card of instant claims 1-3 and 19-23 would have been rendered obvious to one of ordinary skill in the art at the time of invention by the method of claims 14-20 of copending Application No. 16/514,342.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 19, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0246504 A1).
Regarding claims 1 and 5, Liu would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of building a layered card comprising the steps of placing a first sheet stock further comprising a first material layer (352) (e.g., PVC) and a first thermoset adhesive layer (322) (e.g., first ink receptive layer such as a crosslinked polyurethane, i.e., thermoset) on top of a second sheet stock further comprising a first thermobond adhesive layer (332), a second material layer (310) (e.g., polyester or PET), and a second thermobond adhesive layer (330); placing the first and second sheet stock on top of a third sheet stock further comprising a second thermoset adhesive layer (320) (e.g., second ink receptive layer such as a crosslinked polyurethane, i.e., thermoset) and a third material layer (350) (e.g., PVC); forming a single stack of sheet stock wherein the first thermoset adhesive layer is adjacent the first thermobond adhesive layer, and the second thermoset adhesive layer is adjacent the second thermobond adhesive layer (para 35, 37, 39-40, 42, 47; fig. 3). 
Liu also suggests its multilayered cards are made through lamination (para 1-3) which would have rendered obvious to one of ordinary skill in the art at the time of invention simultaneously fusing the first thermoset adhesive layer to the first material layer and first thermobond adhesive layer; the first thermobond adhesive layer to the first thermoset adhesive layer and the second material layer; the second thermobond adhesive layer to the second material layer and the second thermoset adhesive layer; and the second thermoset adhesive layer to the second thermobond adhesive layer and the third material layer; thereby creating a permanent bond between each layer
Liu further suggests the layers can be formed from sheets and layers as a multilayer stack; wherein a portion of the stack can then be converted to a card (para 4) which would have rendered obvious to one of ordinary skill in the art at the time of invention cutting the permanently bonded stack into individual card forms.
Regarding claim 19, Liu suggests the core layer may comprise an RFID chip (para 35) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention embedding one of more security features within the individual card forms.
Regarding claim 26 and 27, Liu suggests the composition of the bonded stacks of layers and that the layers may be laminated (i.e., heated) and/or specifically heated and cooled (para 24-25, 45); and that cooling drums may be used to cool bonded layers of films wherein the films are subsequently cut (para 147, 151); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the steps of cooling the bonded stack of layers; and allowing the first material layer and the second material layer to contract independently of each other while the bonded stack is cooled prior to cutting the individual card forms; wherein cooling the bonded stack further comprises: applying one or more cooling drums to the bonded stack.
Claims 2-4, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 and 19 above, and further in view of Rancien et al (US 2012/0104102 A1).
	Liu suggests the method of building a layered card of claim 1 and 19. Liu further suggests its cards may be used as ID or transaction cards (i.e., security cards) (para 22).
	Liu fails to suggest the additional steps of claims 2-4, 20, and 21.
	Rancien suggests layered security documents (abstract, para 1); wherein the security documents may comprise printed watermarks, images, or text on both sides of the document (para 4, 26, 57) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the step of printing one of text, graphics, images, or a combination thereof on the first material of the first sheet stock and the step of printing one of text, graphics, images, or a combination thereof on the third material layer of the third sheet stock.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the step of adding the printed watermarks, images, or text on both sides of the document of Rancien with the method of building a layered card of Liu for ID or transaction cards with the additional security measure of printed watermarks, images, or text on both sides of the document. 
	With regard to the steps of printing on the first material layer is performed before assembling the sheet stock into a single stack and printing on the third material layer is performed before assembling the sheet stock into a single stack, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to choose between the two choices of printing the designs or images before the layered card was assembled or after the layered card was assembled. 
	Liu further suggests its cards may be used as ID or transaction cards and have a credit card shape (i.e., credit cards) (para 22, 146); and Rancien suggests its known in the art that ID cars may be embossed (para 13); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the step of embossing the individual card forms with account numbers, cardholder names, bank information, or a combination thereof.
	Regarding claims 20 and 21, Liu suggests the core layer may comprise an RFID chip and antenna (para 35); and Rancien suggests die cutting a void in one of the layers wherein the void may contain a security element (para 148); so the combined teachings of Liu and Rancien would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the steps of die cutting the individual card forms; and inserting at least one security device into the die cut region; wherein inserting the at least one security device further comprises: inserting at least one of an RFID chip and an antenna into the die cut region.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Schmid et al (CA 2 890 164 A1).
	Liu suggests the method of building a layered card of claim 1. Liu further suggests its cards may be used as ID or transaction cards (i.e., security cards) (para 22).
Liu fails to suggest the additional steps of claims 22 and 23.
	Schmid teaches security documents with optical effect layers (OEL) that comprise a plurality of non-spherical magnetic or magnetizable particles (i.e., tagents), which are dispersed in a coating composition comprising a binder material (i.e., adhesive) (abstract); wherein the magnetizable particles are oriented via a magnetic field (page 15-16, para 18); wherein magnetizable particles may be reflective of electromagnetic radiation; so Schmid would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the steps of positioning tagents in one or both of the first thermoset adhesive layer and the first thermobond adhesive layer; and applying a magnetic field to the layered stack to align the tagents; wherein the tagents reflect electromagnetic field light waves.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the process of positioning the magnetizable particles of Schmid with the method of building a layered card of Liu for ID or transaction cards with the additional security measure of optical effect layers.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Nilsen et al (US 6,120,636 A).
Liu suggests the method of building a layered card of claim 1. Liu further suggests its cards may be used as ID or transaction cards (i.e., security cards) (para 22). Liu also suggests its multilayered cards are made through lamination (para 1-3) which would have rendered obvious to one of ordinary skill in the art at the time of invention simultaneously fusing the layers together
Liu fails to suggest the additional steps of claims 24 and 25.
Nilsen teaches a method forming matching microprism patterns on films wherein the microprism patterns are bonded together (col 2, lines 10-20); wherein the microprism layers may comprise adhesives (e.g., polyesters or PET) (col 9, lines 1-45) and be used in security documents (col 12, lines 26-37); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the steps of forming alternating peaks and ridges in the first thermoset adhesive layer and the first thermobond adhesive layer and forming alternating peaks and ridges in the second thermoset adhesive layer and the second thermobond adhesive layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the process of using prism patterns in the adhesive layers of Nilsen with the method of building a layered card of Liu for ID as a matter of design choice as suggested by the prior art of record; wherein the combination of Liu as modified by Nelson would have rendered obvious to one of ordinary skill in the art at the time of invention the steps of forming alternating peaks and ridges in the first thermoset adhesive layer and the first thermobond adhesive layer; fusing the peaks and ridges between the first thermoset and first thermobond adhesive layers while fusing the first thermoset adhesive layer to the first material layer and the first thermobond adhesive layer to the second material layer; and forming alternating peaks and ridges in the second thermoset adhesive layer and the second thermobond adhesive layer; fusing the peaks and ridges between the second thermoset and second thermobond adhesive layers while fusing the second thermobond adhesive layer to the second material layer and the second thermoset adhesive layer to the third material layer.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Leopold et al (WO 2011/023346 A2)
Liu suggests the method of building a layered card of claim 1. Liu further suggests its cards may be used as ID or transaction cards (i.e., security cards) (para 22).
Liu fails to suggest the additional steps of claim 28.
Leopold teaches a method of producing a composite film used for security documents (title, abstract) comprising shipping the composite film as a roll product for the decentralized production of the security documents (page 7); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the steps of rolling the bonded stack into a material roll; shipping the material roll to a second location; and unrolling the bonded stack prior to cutting the individual card forms.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the process of shipping the composite film as a roll product for the decentralized production of the security documents of Leopold with the method of building a layered card of Liu for ID or transaction cards that may be shipped as a roll for decentralized production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783